Citation Nr: 0808614	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include idiopathic segmental glomerulosclerosis and 
nephritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1997 to 
September 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

A kidney disorder, to include nephritis, was not manifested 
in service or within one year of service discharge, and 
objective medical evidence does not establish that the 
currently diagnosed kidney disorder is etiologically related 
to active service. 


CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2004.  
The RO's May 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating or effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from Nephrology 
Associates (NA), Physicians Reference Laboratory (PRL) and 
Munson Army Health Center (MAHC) of Ft. Leavenworth, Kansas, 
have also been obtained.  The appellant has not identified 
any additional records that should be obtained.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed kidney disorder is etiologically related to his 
active service.  As he is not competent to provide a 
competent etiological opinion, the record is silent for a 
nexus between the veteran's current disability and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including 
nephritis, are presumed to have been incurred in service if 
manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his currently diagnosed kidney 
disorder is the direct result of his active service.  
Essentially, he asserts that his current disorder is the 
result of an anthrax vaccination he was administered while in 
active service.  He also asserts that, while he was not 
diagnosed with a kidney disorder within one year of service 
discharge, he was suffering from complications and symptoms 
of the disorder at that time.

While the evidence reveals that the veteran currently suffers 
from glomerulosclerosis and nephrotic proteinuria, the 
competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any incident or disorder incurred therein.  In 
this regard, a July 2001 Report of Medical History, completed 
upon the veteran's release from active duty, gives no 
indication of abnormal kidney function.  In addition, a July 
2001 Report of Medical Examination indicates the veteran's 
abdomen and viscera to be normal.  There is no competent 
medical evidence included in the record showing the veteran 
suffered from a kidney disorder during service or within one 
year of service discharge.  In fact, the competent medical 
evidence of record indicates the veteran was not diagnosed 
with a kidney disorder until May 2003.  Therefore, service 
connection may not be presumed.  See 38 C.F.R. §§ 3.307, 
3.309(a).

In sum, the Board finds that there is no evidence of a kidney 
disorder in service or within one year of service discharge.  
The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the veteran's current kidney disorder and his active 
service, to include the administration of the anthrax 
vaccine.  The preponderance of the evidence is against this 
aspect of the veteran's claim.  The veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his present kidney disorder is the result of his active 
service.  

The Board acknowledges that the veteran has submitted two 
newspaper articles suggesting a link between the 
administration of the anthrax vaccine and a number of health 
issues.  However, the Board notes that neither article 
suggests a link between the administration of the anthrax 
vaccine and kidney disorders.  As such, the Board finds that 
these newspaper articles do not serve as probative evidence 
in establishing an etiological link between the veteran's 
current kidney disorder and his active service.

The Board also acknowledges that the veteran himself has 
claimed his currently diagnosed kidney disorder arises from 
his active service.  However, as noted above, as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  See Espiritu, 
supra.  Consequently, lay assertions of medical diagnosis or 
etiology cannot constitute evidence upon which to grant the 
claim for service connection.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).


ORDER

Service connection for a kidney disorder, to include 
idiopathic segmental glomerulosclerosis and nephritis is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


